Name: Council Directive 78/1027/EEC of 18 December 1978 concerning the coordination of provisions laid down by Law, Regulation or Administrative Action in respect of the activities of veterinary surgeons
 Type: Directive
 Subject Matter: employment;  education;  organisation of teaching;  health;  European Union law
 Date Published: 1978-12-23

 Avis juridique important|31978L1027Council Directive 78/1027/EEC of 18 December 1978 concerning the coordination of provisions laid down by Law, Regulation or Administrative Action in respect of the activities of veterinary surgeons Official Journal L 362 , 23/12/1978 P. 0007 - 0009 Finnish special edition: Chapter 6 Volume 2 P. 0017 Greek special edition: Chapter 06 Volume 2 P. 0052 Swedish special edition: Chapter 6 Volume 2 P. 0017 Spanish special edition: Chapter 06 Volume 2 P. 0055 Portuguese special edition Chapter 06 Volume 2 P. 0055 COUNCIL DIRECTIVE of 18 December 1978 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of veterinary surgeons (78/1027/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57, 66 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, with a view to achieving the mutual recognition of diplomas, certificates and other evidence of formal qualifications in veterinary medicine laid down in Council Directive 78/1026/EEC of 18 December 1978 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in veterinary medicine, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (4), the comparable nature of training courses in the Member States enables coordination in this field to be confined to the requirement that minimum standards be observed, which then leaves the Member States freedom of organization as regards instruction; Whereas the coordination of the conditions for the pursuit of these activities, as envisaged by this Directive, does not exclude any subsequent coordination; Whereas the coordination envisaged by this Directive covers the professional training of veterinary surgeons ; whereas, as far as training is concerned, most Member States do not at present distinguish between veterinary surgeons who pursue their activities as employed persons and those who are self-employed ; whereas, for this reason and in order to encourage as far as possible the free movement of professional persons within the Community, it appears necessary to extend the application of this Directive to employed veterinary surgeons, HAS ADOPTED THIS DIRECTIVE: Article 1 1. The Member States shall require persons wishing to take up and pursue the profession of veterinary surgeon to hold a diploma, certificate or other evidence of formal qualifications in veterinary medicine referred to in Article 3 of Directive 78/1026/EEC which guarantees that during his complete training period the person concerned has acquired: (a) adequate knowledge of the sciences on which the activities of the veterinary surgeon are based; (b) adequate knowledge of the structure and functions of healthy animals, of their husbandry, reproduction and hygiene in general, as well as their feeding, including the technology involved in the manufacture and preservation of foods corresponding to their needs; (c) adequate knowledge of the behaviour and protection of animals; (d) adequate knowledge of the causes, nature, course, effects, diagnosis and treatment of the diseases of animals, whether considered individually or in groups, including a special knowledge of the diseases which may be transmitted to humans; (e) adequate knowledge of preventive medicine; (f) adequate knowledge of the hygiene and technology involved in the production, manufacture and putting into circulation of animal foodstuffs or foodstuffs of animal origin intended for human consumption; (g) adequate knowledge of the laws, regulations and administrative provisions relating to the subjects listed above; (h) adequate clinical and other practical experience under appropriate supervision. 2. Veterinary training of this kind shall comprise in all at least five years' theoretical and practical full-time instruction given in a university, a higher education institution recognized as having equivalent status, or under the supervision of a university, and shall include at least the subjects listed in the Annex. (1)OJ No C 92, 20.7.1970, p. 18. (2)OJ No C 19, 28.2.1972, p. 10. (3)OJ No C 60, 14.6.1971, p. 3. (4)See page 1 of this Official Journal. 3. In order to be accepted for this training, the candidate must have a diploma or a certificate which entitles him to be admitted to the universities or higher education institutions recognized as having equivalent status of a Member State for the course of study concerned. 4. Nothing in this Directive shall prejudice any facility which may be granted in accordance with their own rules by Member States in respect of their own territory to authorize holders of diplomas, certificates or other evidence of formal qualifications which have not been obtained in a Member State to take up and pursue the activities of a veterinary surgeon. Article 2 This Directive shall also apply to nationals of Member States who, in accordance with Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community (1), are pursuing or will pursue as employed persons the activities referred to in Article 1 of Directive 78/1026/EEC. Article 3 1. Member States shall bring into force the measures necessary to comply with this Directive within two years of its notification and shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 18 December 1978. For the Council The President H.-D. GENSCHER (1)OJ No L 257, 19.10.1968, p. 2. ANNEX STUDY PROGRAMME FOR VETERINARY SURGEONS The programme of studies leading to the diploma, certificate or other evidence of formal qualifications in veterinary medicine shall include at least the subjects listed below. Instruction in one or more of these subjects may be given as part of, or in association with, other courses. A. Basic subjects - Physics, - Chemistry, - Animal biology, - Plant biology, - Biomathematics. B. Specific subjects Group 1 : Basic sciences - Anatomy (including histology and embryology), - Physiology, - Bio-chemistry, - Genetics, - Pharmacology, - Pharmacy, - Toxicology, - Microbiology, - Immunology, - Epidemiology, - Professional ethics. Group 2 : Clinical sciences - Obstetrics, - Pathology (including pathological anatomy), - Parasitology, - Clinical medicine and surgery (including anaesthetics), - Clinical lectures on the various domestic animals, poultry and other animal species, - Preventive medicine, - Radiology, - Reproduction and reproductive disorders, - Veterinary state medicine and public health, - Veterinary legislation and forensic medicine, - Therapeutics, - Propaedeutics. Group 3 : Animal production - Animal production, - Animal nutrition, - Agronomy, - Rural economics, - Animal husbandry, - Veterinary hygiene, - Animal ethology and protection. Group 4 : Food hygiene - Inspection and control of animal foodstuffs or foodstuffs of animal origin, - Food hygiene and technology, - Practical work (including practical work in places where slaughtering and processing of foodstuffs takes place). Practical training may be in the form of a training period, provided that such training is full-time and under the direct control of the competent authority, and does not exceed six months within the aggregate training period of five years study. The distribution of the theoretical and practical training among the various groups of subjects shall be balanced and coordinated in such a way that the knowledge and experience listed in Article 1 (1) of this Directive may be acquired in a manner which will adequately enable veterinary surgeons to perform all their various duties.